Citation Nr: 1732430	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  14-13 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure, or as secondary to service-connected diabetes mellitus, type II and/or coronary artery disease. 


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In September 2015, the Board denied the Veteran's claim for hypertension.  The Veteran subsequently appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2016, the Court granted the parties' Joint Motion for Partial Remand (JMR), vacating the September 2015 Board decision which denied service connection for hypertension, and remanded that issue to the Board for additional action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is needed prior to adjudication of the claims.  In September 2016, the Board remanded the Veteran's claim for a VA addendum opinion.  The October 2016 VA examiner stated that the Veteran's hypertension is less likely than not related to his presumed in-service herbicide exposure because hypertension can be related to multiple causes.  However, the Board finds that this opinion lacks a sufficient rationale because it does not specifically exclude herbicide exposure as a causative factor of the Veteran's current hypertension.  Furthermore, in support of his conclusion, the examiner cited to a reference regarding "the pathogenesis of acute pulmonary edema associated with hypertension," which is not the issue in this case.  


In addition, the Veteran claimed in his VA Form 9 Substantive Appeal that his hypertension may be secondary to his service-connected coronary artery disease or diabetes mellitus, type II.  See also August 2016 letter from Veteran's representative (raising the issue of secondary service connection).  The most recent VA examination did not address the issue of secondary service connection.  Furthermore, the Board finds that an earlier May 2014 VA examination is inadequate because it fails to provide an adequate rationale regarding whether the Veteran's hypertension is aggravated by his service connected type II diabetes mellitus and/or coronary artery disease.  Although the examiner uses the term "aggravation" in his opinion, his rationale is based on causation.  As such, the Board finds that another addendum opinion is necessary prior to adjudication.

While on remand, the RO also should attempt to obtain the Veteran's updated VA treatment records and private medical records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to the claim, including any private treatment records following proper VA procedures.

2.  Obtain a medical opinion from a clinician to determine the nature and etiology of the Veteran's hypertension.  The entire claims file must be made available to the clinician, and the opinion should include discussion of the Veteran's documented medical history and assertions.  After reviewing the claims file, the examiner should answer all of the following questions completely:

a)  Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's currently diagnosed hypertension is related to his service?

b)  Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's currently diagnosed hypertension is related or otherwise attributable to his presumed in-service herbicide exposure regardless of whether the condition is a listed disease under 38 C.F.R. § 3.309(e)?

c)  Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's hypertension was caused by his service-connected disabilities, to include type II diabetes mellitus or coronary artery disease?

d.)  If not, is it at least as likely as not (a fifty percent probability or greater) that Veteran's hypertension was aggravated (permanently worsened beyond its natural progression) by his service-connected disabilities, to include type II diabetes mellitus or coronary artery disease?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment was attributable to aggravation of conditions by the service-connected disability/ies.

The examiner must provide a rationale for all medical opinions provided.  The absence of evidence of treatment for hypertension in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion.  The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.  The examiner should also address the evidence in the claims file submitted by the Veteran, to include i.) the article from www.thenationshealth.org; ii.) the National Academies of Sciences Veterans and Agent Orange Update 2012; iii.) the August 2016 letter from the Veteran's representative; and iv.) the November 2016 letter from the Veteran's representative.

3.  Finally, after completing the above actions, as well as any other development that may be warranted, the RO must adjudicate the Veteran's claim for service connection for hypertension, in light of all the evidence of record.  If any benefit on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




